      Case 4:20-cv-02437 Document 11 Filed on 09/24/20 in TXSD Page 1 of 3
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                              UNITED STATES DISTRICT COURT                           September 24, 2020
                               SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                   HOUSTON DIVISION

XAVIER MORQUISE DANGERFIELD,                      §
                                                  §
           Plaintiff,                             §
VS.                                               §   CIVIL ACTION NO. 4:20-CV-2437
                                                  §
HARRIS COUNTY SHERIFF OFFICE                      §
and                                               §
HARRIS COUNTY                                     §
and                                               §
HARRIS COUNTY DISTRICT OFFICE,                    §
                                                  §
           Defendants.                            §

                                    ORDER OF DISMISSAL

                  Harris County jail inmate Xavier Morquise Dangerfield filed a lawsuit under 42

U.S.C ' 1983. He alleges that the defendants have failed to comply with CDC guidelines to

prevent the spread of Covid-19 at the jail, and that he is being falsely imprisoned. Dangerfield

seeks $1.5 million in damages from each defendant for mental anguish and emotional distress.

          Section 1915A of title 28 of the United States Code requires a federal district court to

Areview . . . a complaint in a civil action in which a prisoner seeks redress from a governmental

entity or officer or employee of a governmental entity.@ If the complaint presents no cognizable

claims, the court must dismiss the complaint.

          A prison official's deliberate indifference to a substantial risk of serious harm to an

inmate violates the Eighth Amendment. See Helling v. McKinney, 509 U.S. 25 (1993); Wilson v.

Seiter, 501 U.S. 294(1991); Estelle v. Gamble, 429 U.S. 97, 97 S.Ct. 285, 50 L.Ed.2d 251

(1976).      The Eighth Amendment requires prison officials to Atake reasonable measures to

guarantee the safety of the inmates,@ Hudson v. Palmer, 468 U.S. 517, 526B527 (1984).




1/3
      Case 4:20-cv-02437 Document 11 Filed on 09/24/20 in TXSD Page 2 of 3




               It is not, however, every injury suffered by one prisoner at the
               hands of another that translates into constitutional liability for
               prison officials responsible for the victim's safety. Our cases have
               held that a prison official violates the Eighth Amendment only
               when two requirements are met. First, the deprivation alleged must
               be, objectively, Asufficiently serious,@ Wilson, supra, 501 U.S., at
               298, 111 S.Ct., at 2324; see also Hudson v. McMillian, supra, 503
               U.S., at 5, 112 S.Ct., at 998; a prison official's act or omission must
               result in the denial of Athe minimal civilized measure of life's
               necessities,@ Rhodes, supra, 452 U.S., at 347, 101 S.Ct., at 2399.
               For a claim (like the one here) based on a failure to prevent harm,
               the inmate must show that he is incarcerated under conditions
               posing a substantial risk of serious harm. See Helling, supra, 509
               U.S., at 35, 113 S.Ct., at 2481.The second requirement follows
               from the principle that Aonly the unnecessary and wanton infliction
               of pain implicates the Eighth Amendment.@ Wilson, 501 U.S., at
               297, 111 S.Ct., at 2323 (internal quotation marks, emphasis, and
               citations omitted). To violate the Cruel and Unusual Punishments
               Clause, a prison official must have a Asufficiently culpable state of
               mind.@ Ibid.; see also id., at 302B303, 111 S.Ct., at 2326 Hudson v.
               McMillian, supra, 503 U.S., at 8, 112 S.Ct., at 2480. In prison-
               conditions cases that state of mind is one of Adeliberate
               indifference@ to inmate health or safety.

Farmer v. Brennan, 511 U.S. 825, 834 (1994).

       In this case, Dangerfield seeks only money damages. Complaint (Doc. # 1) at 4. He

acknowledges, however, that despite the allegedly unconstitutional conditions, he has not

contracted Covid-19. More Definite Statement (Doc. # 10) at 2. An inmate cannot recover for

emotional damages without      a   showing    of   specific   physical    injury.    42   U.S.C.   §

1997e(e); Herman v. Holiday, 238 F.3d 660, 665 (5th Cir.2001).            Therefore, Dangerfield’s

conditions of confinement allegations fail to state a claim on which relief can be granted.

       Dangerfield also alleges that he is being falsely imprisoned, but asserts no facts in

support of that claim and acknowledges that he has been charged with a crime and has had a

probable cause hearing. More Definite Statement at 2.




2/3
      Case 4:20-cv-02437 Document 11 Filed on 09/24/20 in TXSD Page 3 of 3




       “In order to avoid dismissal for failure to state a claim, a plaintiff must plead specific

facts, not mere conclusory allegations....@ Elliott v. Foufas, 867 F.2d 877, 881 (5th Cir.1989).

Dangerfield fails to plead any facts showing that he is being unlawfully detained.

       Accordingly, it is ORDERED that the Complaint (Doc. # 1) is DISMISSED pursuant to

28 U.S.C. ' 1915A. This dismissal shall count as a strike for purposes of 28 U.S.C. ' 1915(g).

The Clerk shall forward a copy of this Order to: Three_Strikes@txs.uscourts.gov.

       It is so ORDERED.

       SIGNED on this 24th day of September, 2020.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




3/3
